Title: To Alexander Hamilton from John Miller, Junior, 24 January 1793
From: Miller, John, Jr.
To: Hamilton, Alexander



Philadelphia 24 January 1793
Sir,

Since I had the honor of addressing you a few days ago, all the Hatts at present finished have been inspected and are now delivering at the public Store to the Amount of 1500. As there is no place fitted for their Reception otherwise than in bulk on the Floor, and no article is more liable to damage from the Moath than a wool hatt, I cannot but regret that those, which are undoubtedly the best parcel that ever were made for the army, should be put in this danger. The only mode I can Suggest is to have them well pack’d in cases or dry Casks and shut up, before the dust collects on them. Some directions may be necessary to Col. Hodgdon on this Subject. Although this is out of my province, yet I could not refrain from the communication of my ideas viewing the interest of the poor Soldier, and the credit of the inspection involv’d therein. With perfect respect,
I am,   Sir,   Your Most Obedt. Servt.

Jno. Miller.
The Secretary of the Treasury

 